                                                                    Case 2:16-cv-00611-APG-EJY Document 100 Filed 06/01/20 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                       DISTRICT OF NEVADA
                                                            10    BANK OF AMERICA, N.A., SUCCESSOR                   Case No.: 2:16-cv-00611-APG-EJY
                                                                  BY MERGER TO BAC HOME LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    SERVICING, LP FKA COUNTRYWIDE
                                                                  HOME LOANS SERVICING, LP;
                      LAS VEGAS, NEVADA 89134




                                                            12                                                       MOTION TO REMOVE ATTORNEY FROM
AKERMAN LLP




                                                                                 Plaintiff,                          ELECTRONIC SERVICE LIST
                                                            13
                                                                  vs.
                                                            14
                                                                  TIARA       SUMMIT      HOMEOWNERS
                                                            15    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; and ALESSI & KOENIG, LLC,
                                                            16
                                                                                 Defendants.
                                                            17

                                                            18    AND RELATED CASES.
                                                            19
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            20
                                                                          PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law
                                                            21
                                                                 firm of Akerman LLP and requests that Ms. Powell be removed from the service list.
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                                                                 1
                                                                 53047205;1
                                                                    Case 2:16-cv-00611-APG-EJY Document 100 Filed 06/01/20 Page 2 of 2




                                                             1            Akerman LLP continues to serve as counsel for Bank of America, N.A., successor by merger

                                                             2   to BAC Home Loans Servicing, LP fka Countrywide Home Loans Servicing, LP. All items, including,

                                                             3   but not limited to, pleadings, papers, correspondence, documents and future notices in this action

                                                             4   should continue to be directed to Darren T. Brenner, Esq. and Holly E. Walker, Esq.

                                                             5
                                                                          DATED this 1st day of June, 2020.
                                                             6

                                                             7            .                                   AKERMAN LLP
                                                             8
                                                                                                              /s/ Holly E. Walker, Esq.
                                                             9                                                DARREN T. BRENNER, ESQ.
                                                                                                              Nevada Bar No. 8386
                                                            10                                                HOLLY E. WALKER, ESQ.
                                                                                                              Nevada Bar No. 14295
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                              Attorneys for Plaintiff Bank of America, N.A.
                                                            13

                                                            14
                                                                                                       COURT APPROVAL
                                                            15
                                                                          IT IS SO ORDERED.
                                                            16
                                                                          Date: June 1, 2020
                                                            17
                                                                                                                      ___________________________________
                                                            18
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                            19                                                        Case No.: 2:16-cv-00611-APG-EJY

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  2
                                                                 53047205;1
